Matter of Urena v Keyser (2020 NY Slip Op 04358)





Matter of Urena v Keyser


2020 NY Slip Op 04358


Decided on July 30, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 30, 2020

530264

[*1]In the Matter of Christian Urena, Petitioner,
vWilliam F. Keyser, as Superintendent of Sullivan Correctional Facility, Respondent.

Calendar Date: June 26, 2020

Before: Garry, P.J., Egan Jr., Clark, Reynolds Fitzgerald and Colangelo, JJ.


Christian Urena, Fallsburg, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record, and the mandatory $5 surcharge has been refunded to petitioner's inmate account. To the extent that petitioner seeks to be restored to the status he enjoyed prior to the disciplinary determination, he is not entitled to that relief (see Matter of Ortiz v Venettozzi, 167 AD3d 1200, 1200 [2018]; Matter of Boeck v Annucci, 165 AD3d 1334, 1334 [2018]). Given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Billups v Annucci, 170 AD3d 1300, 1301 [2019]; Matter of Williams v Chappius, 169 AD3d 1151, 1151 [2019]). As the record reflects that petitioner has paid a reduced filing fee of $50, and he has requested reimbursement thereof, we grant petitioner's request for that amount.
Garry, P.J., Egan Jr., Clark, Reynolds Fitzgerald and Colangelo, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $50.